 



EXHIBIT 10.1

SUNRISE ASSISTED LIVING, INC.
2002 STOCK OPTION AND RESTRICTED STOCK PLAN

               SUNRISE ASSISTED LIVING, INC., a Delaware corporation (the
“Corporation”), sets forth herein the terms of this 2002 Stock Option and
Restricted Stock Plan (the “Plan”) as follows:

1. PURPOSE

               The Plan is intended to advance the interests of the Corporation
and any subsidiary thereof within the meaning of Rule 405 of Regulation C under
the Securities Act of 1933, as amended (the “Securities Act”), with the term
“person” as used in such Rule 405 being defined as in Section 2(2) of the
Securities Act (a “Subsidiary”), by providing eligible individuals (as
designated pursuant to section 4 below) with incentives to improve business
results, by providing an opportunity to acquire or increase a proprietary
interest in the Corporation, which thereby will create a stronger incentive to
expend maximum effort for the growth and success of the Corporation and its
Subsidiaries, and will encourage such eligible individuals to continue to serve
the Corporation and its Subsidiaries, whether as an employee, as a director, as
a consultant or advisor or in some other capacity. To this end, the Plan
provides for the grant of stock options (each of which is an “Option”) and
restricted stock (“Restricted Stock”, and together with Options, “Awards”), as
set out herein. Each Award shall be evidenced by a written agreement between the
Corporation and the recipient individual (the “Award Agreement”) that sets out
the terms and conditions of the Award. A person who is granted an Award under
the Plan is referred to herein as a Grantee.

     An Option may be an incentive stock option (an “ISO”) intended to satisfy
the applicable requirements under Section 422 of the Internal Revenue Code of
1986, as amended from time to time, or the corresponding provision of any
subsequently-enacted tax statute (the “Code”), or a nonqualified stock option
(an “NSO”). An Option is an NSO to the extent that the Option would exceed the
limitations set forth in section 7 below. An Option is also an NSO if either
(i) the Option is specifically designated at the time of grant as an NSO or not
being an ISO or (ii) the Option does not otherwise satisfy the requirements of
Code Section 422 at the time of grant.

2. ADMINISTRATION

     (a)  BOARD

               The Plan shall be administered by the Board of Directors of the
Corporation (the “Board”), which shall have the full power and authority to take
all actions and to make all

 



--------------------------------------------------------------------------------



 



determinations required or provided for under the Plan or any Award granted or
Award Agreement entered into hereunder and all such other actions and
determinations not inconsistent with the specific terms and provisions of the
Plan deemed by the Board to be necessary or appropriate to the administration of
the Plan or any Award granted or Award Agreement entered into hereunder. The
interpretation and construction by the Board of any provision of the Plan or of
any Award granted or Award Agreement entered into hereunder shall be final,
binding and conclusive.

     (b)  ACTION BY COMMITTEE

               The Board from time to time may appoint a Stock Option Committee
consisting of two or more members of the Board of Directors who, in the sole
discretion of the Board, may be the same Directors who serve on the Compensation
Committee, or may appoint the Compensation Committee to serve as the Stock
Option Committee (the “Committee”). The Board, in its sole discretion, may
provide that the role of the Committee shall be limited to making
recommendations to the Board concerning any determinations to be made and
actions to be taken by the Board pursuant to or with respect to the Plan, or the
Board may delegate to the Committee such powers and authorities related to the
administration of the Plan, as set forth in section 2(a) above, as the Board
shall determine, consistent with the Restated Certificate of Incorporation and
By-Laws of the Corporation and applicable law. In the event that the Plan or any
Award granted or Award Agreement entered into hereunder provides for any action
to be taken by or determination to be made by the Board, such action may be
taken by or such determination may be made by the Committee if the power and
authority to do so has been delegated to the Committee by the Board as provided
for in this section. Unless otherwise expressly determined by the Board, any
such action or determination by the Committee shall be final and conclusive.

     (c)  NO LIABILITY

               No member of the Board or of the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award granted or Award Agreement entered into hereunder.

3. STOCK

               The stock that may be issued pursuant to Awards under the Plan
shall be shares of common stock, par value $.01 per share, of the Corporation
(the “Stock”), which shares may be treasury shares or authorized but unissued
shares. The number of shares of Stock that may be issued pursuant to Awards
under the Plan shall not exceed, in the aggregate, one million (1,000,000)
shares. If any Award expires or terminates, or is terminated or canceled, for
any reason prior to exercise or delivery of shares thereunder, the shares of
Stock that were subject to the unexercised, forfeited, terminated or canceled
portion of such Award shall be available immediately for future grants of Awards
under the Plan.

A-2



--------------------------------------------------------------------------------



 



4. ELIGIBILITY

     (a)  DESIGNATED RECIPIENTS

               Subject to the next sentence, Awards may be granted under the
Plan to (i) any director, officer or employee of the Corporation or any
Subsidiary as the Board shall determine and designate from time to time or
(ii) any consultant or advisor providing bona fide services to the Corporation
or any Subsidiary (provided that such services must not be in connection with
the offer or sale of securities in a capital-raising transaction) whose
participation in the Plan is determined by the Board to be in the best interests
of the Corporation and is so designated by the Board. Options granted to a
full-time employee of the Corporation or a “subsidiary corporation” thereof
within the meaning of Section 424(f) of the Code shall be either ISOs or NSOs,
as determined in the sole discretion of the Board, and Options granted to any
other eligible individual shall be NSOs.

     (b)  SUCCESSIVE GRANTS

               An individual may hold more than one Award, subject to such
restrictions as are provided herein.

5. EFFECTIVE DATE AND TERM OF THE PLAN

     (a)  EFFECTIVE DATE

               The Plan shall be effective as of the date of adoption by the
Board, subject to approval of the Plan within one year of such effective date by
the vote of the Corporation’s stockholders in accordance with applicable law.
Upon approval of the Plan by the stockholders of the Corporation as set forth
above, however, all Awards granted under the Plan on or after the effective date
shall be fully effective as if the stockholders of the Corporation had approved
the Plan on the Plan’s effective date. If the stockholders fail to approve the
Plan within one year of such effective date, any Awards granted hereunder shall
be null and void and of no effect.

     (b)  TERM

               The Plan shall terminate ten years after the effective date.

6. GRANT OF OPTIONS

     (a)  GENERAL

               Subject to the terms and conditions of the Plan, the Board may,
at any time and from time to time, grant to such eligible individuals as the
Board may determine (each of the whom is an “Optionee”), Options to purchase
such number of shares of Stock on such terms and conditions as the Board may
determine, including any terms or conditions that may be necessary to qualify
such Options as ISOs under Section 422 of the Code. Such authority specifically
includes the authority, in order to effectuate the purposes of the Plan but
without amending the Plan, to modify grants to eligible individuals who are
foreign nationals or are individuals who are employed outside the United States
to recognize differences in local law, tax policy or custom.

A-3



--------------------------------------------------------------------------------



 



     (b)  LIMITATION ON GRANTS OF AWARDS

               During any time when the Corporation has a class of equity
security registered under Section 12 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the maximum number of shares that can be granted
under the Plan to any person eligible for a grant of an Award under section 4,
is 250,000 shares per year subject to an Option and 250,000 shares per year
pursuant to an Award of Restricted Stock (subject to adjustment as provided in
section 18(a) hereof).

7. LIMITATIONS ON INCENTIVE STOCK OPTIONS

               An Option that is designated as being one that is intended to
qualify as an ISO shall qualify for treatment as an ISO only to the extent that
the aggregate fair market value (determined at the time the Option is granted)
of the Stock with respect to which all options that are intended to constitute
“incentive stock options,” within the meaning of Code Section 422, are
exercisable for the first time by any Optionee during any calendar year (under
the Plan and all other plans of the Optionee’s employer corporation and its
parent and subsidiary corporations within the meaning of Section 422(d) of the
Code) does not exceed $100,000. If Stock acquired by exercise of an ISO granted
under this Plan is disposed of within two years following the date of grant of
the ISO or one year following the transfer of the subject Stock to the Optionee
(a “disqualifying disposition”), the holder of the Stock shall, immediately
prior to such disqualifying disposition, notify the Corporation in writing of
the date and terms of such disposition and provide such other information
regarding the disposition as the Corporation may reasonably require.

8. OPTION AGREEMENTS

               All Options granted pursuant to the Plan shall be evidenced by
agreements (“Option Agreements”), to be executed by the Corporation and by the
Optionee, in such form or forms as the Board shall from time to time determine.
Option Agreements covering Options granted from time to time or at the same time
need not contain similar provisions; provided, however, that all such Option
Agreements shall comply with all terms of the Plan.

9. OPTION PRICE

               The purchase price of each share of Stock subject to an Option
(the “Option Price”) shall be fixed by the Board and stated in each Option
Agreement. The Option Price shall be not less than the greater of par value or
100 percent of the fair market value of a share of Stock on the date on which
the Option is granted (as determined in good faith by the Board); provided,
however, that in the event the Optionee would otherwise be ineligible to receive
an ISO by reason of the provisions of Sections 422(b)(6) and 424(d) of the Code
(relating to stock ownership of more than ten percent), the Option Price of an
Option that is intended to be an ISO shall not be less than the greater of par
value or 110 percent of the fair market value of a share of Stock at the time
such Option is granted. In the event that the Stock is listed on an established
national or regional stock exchange or The Nasdaq Stock Market, is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System, or is publicly traded in

A-4



--------------------------------------------------------------------------------



 



an established securities market, in determining the fair market value of the
Stock, the Board shall use the closing price of the Stock on such exchange or
system or in such market (the highest such closing price if there is more than
one such exchange or market) on the trading date immediately before the Option
is granted (or, if there is no such closing price, then the Board shall use the
mean between the highest bid and lowest asked prices or between the high and low
prices on such date), or, if no sale of the Stock has been made on such day, on
the next preceding day on which any such sale shall have been made.

10. TERM AND EXERCISE OF OPTIONS

     (a)  TERM

               Upon the expiration of ten years from the date on which an ISO is
granted or on such date prior thereto as may be fixed by the Board and stated in
the Option Agreement relating to such Option, that ISO shall be ineligible for
treatment as an “incentive stock option,” as defined in Section 422 of the Code,
and shall be exercisable only as an NSO. In the event the Optionee otherwise
would be ineligible to receive an “incentive stock option” by reason of the
provisions of Sections 422(b)(6) and 424(d) of the Code (relating to stock
ownership of more than 10 percent), such ten year restriction on exercisability
as an ISO shall be read to impose a five year restriction on such
exercisability. If an Optionee shall terminate employment prior to the ten-year
or five-year limitation described in the immediately preceding sentences, other
than due to death, any outstanding ISO shall be ineligible for treatment as an
“incentive stock option,” as defined in Section 422 of the Code, and shall be
exercisable only as an NSO, unless exercised within three months after such
termination or, in the case of termination on account of “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code), within one
year after such termination.

     (b)  OPTION PERIOD AND LIMITATIONS ON EXERCISE

               Each Option granted under the Plan shall be exercisable, in whole
or in part, at any time and from time to time, over a period commencing on or
after the date of grant and, to the extent that the Board determines and sets
forth a termination date for such Option in the Option Agreement (including any
amendment thereto), ending upon the stated expiration or termination date. The
Board in its sole discretion may specify events or circumstances, including the
giving of notice, which will cause an Option to terminate as set forth in the
Option Agreement or in this Plan. Without limiting the foregoing but subject to
the terms and conditions of the Plan, the Board may in its sole discretion
provide that an Option may not be exercised in whole or in part for any period
or periods of time during which such Option is outstanding and may condition
exercisability (or vesting) of an Option upon the attainment of performance
objectives, upon continued service, upon certain events or transactions, or a
combination of one or more of such factors, or otherwise, as set forth in the
Option Agreement. Subject to the parachute payment restrictions under section
15(b), however, the Board, in its sole discretion, may rescind, modify or waive
any such limitation or condition on the exercise of an Option contained in any
Option Agreement, so as to accelerate the time at which the Option may be
exercised or extend the period during which the Option may be exercised.
Notwithstanding any other provisions of the Plan, no Option granted to an
Optionee under the Plan shall be

A-5



--------------------------------------------------------------------------------



 



exercisable in whole or in part prior to the date on which the stockholders of
the Corporation approve the Plan, as provided in section 5 above.

     (c)  METHOD OF EXERCISE

               An Option that is exercisable hereunder may be exercised by
delivery to the Corporation on any business day, at the Corporation’s principal
office, addressed to the attention of the President, of written notice of
exercise, which notice shall specify the number of shares with respect to which
the Option is being exercised and shall be accompanied by payment in full of the
Option Price of the shares for which the Option is being exercised. The minimum
number of shares of Stock with respect to which an Option may be exercised, in
whole or in part, at any time shall be the lesser of (i) 100 shares or such
lesser number set forth in the applicable Option Agreement and (ii) the maximum
number of shares available for purchase under the Option at the time of
exercise. Payment of the Option Price for the shares of Stock purchased pursuant
to the exercise of an Option shall be made (i) in cash or in cash equivalents;
(ii) to the extent permitted by applicable law and under the terms of the Option
Agreement with respect to such Option, through the tender to the Corporation of
shares of Stock, which shares shall be valued, for purposes of determining the
extent to which the Option Price has been paid thereby, at their fair market
value (determined in accordance with section 9) on the date of exercise;
(iii) to the extent permitted by applicable law and under the terms of the
Option Agreement with respect to such Option, by the delivery of a promissory
note of the person exercising the Option to the Corporation on such terms as
shall be set out in such Option Agreement; or (iv) by a combination of the
methods described in (i), (ii) and (iii). An attempt to exercise any Option
granted hereunder other than as set forth above shall be invalid and of no force
and effect. Payment in full of the Option Price need not accompany the written
notice of exercise provided the notice directs that the Stock certificate or
certificates for the shares for which the Option is exercised be delivered to a
licensed broker acceptable to the Corporation as the agent for the individual
exercising the Option and, at the time such Stock certificate or certificates
are delivered, the broker tenders to the Corporation cash (or cash equivalents
acceptable to the Corporation) equal to the Option Price. Promptly after the
exercise of an Option and the payment in full of the Option Price of the shares
of Stock covered thereby, the individual exercising the Option shall be entitled
to the issuance of a Stock certificate or Stock certificates evidencing his
ownership of such shares. A separate Stock certificate or separate Stock
certificates shall be issued for any shares purchased pursuant to the exercise
of an Option that is an ISO, which certificate or certificates shall not include
any shares that were purchased pursuant to the exercise of an Option that is an
NSO. Unless otherwise stated in the applicable Option Agreement, an individual
holding or exercising an Option shall have none of the rights of a stockholder
(for example, the right to receive cash or stock dividend payments attributable
to the subject shares or to direct the voting of the subject shares) until the
shares of Stock covered thereby are fully paid and issued to him. Except as
provided in section 18 below, no adjustment shall be made for dividends or other
rights for which the record date is prior to the date of such issuance.

     (d)  DATE OF GRANT

               The date of grant of an Option under this Plan shall be the date
as of which the Board approves the grant or such date as is specified by the
Board.

A-6



--------------------------------------------------------------------------------



 



11. TRANSFERABILITY OF OPTIONS

               During the lifetime of an Optionee, only such Optionee (or, in
the event of legal incapacity or incompetence, the guardian or legal
representative of the Optionee) may exercise the Option, except as otherwise
specifically permitted by this section 11. No Option shall be assignable or
transferable other than by will or in accordance with the laws of descent and
distribution; provided, however, subject to the terms of the applicable Option
Agreement, and to the extent the transfer is in compliance with any applicable
restrictions on transfers, an Optionee may transfer an NSO to a family member of
the Optionee (defined as an individual who is related to the Optionee by blood,
adoption, or marriage) or to a trust established and maintained for the benefit
of the Optionee or a family member of the Optionee (as determined under
applicable state law and the Code).

12. TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP OF OPTIONEE

               In the Board’s sole discretion, the Board may include language in
an Option Agreement providing for the termination of any unexercised Option in
whole or in part upon or at any time after the termination of employment or
other relationship of the Optionee with the Corporation or a Subsidiary (whether
as an employee, a director, a consultant or advisor providing bona fide services
to the Corporation or a Subsidiary, or otherwise). Whether a leave of absence or
leave on military or government service shall constitute a termination of
employment or other relationship of the Optionee with the Corporation or a
Subsidiary for purposes of the Plan shall be determined by the Board, which
determination shall be final and conclusive.

13. RESTRICTED STOCK

     (a)  GRANT OF RESTRICTED STOCK

     The Board may from time to time grant Restricted Stock to persons eligible
to receive Awards under Section 4 hereof, subject to such restrictions,
conditions and other terms, if any, as the Board may determine. Awards of
Restricted Stock may be made for no consideration (other than par value of the
shares which is deemed paid by services already rendered).

     (b)  RESTRICTIONS

     At the time a grant of Restricted Stock is made, the Board may, in its sole
discretion, establish a period of time (a “restricted period”) applicable to
such Restricted Stock. Each Award of Restricted Stock may be subject to a
different restricted period. The Board may, in its sole discretion, at the time
a grant of Restricted Stock is made, prescribe restrictions in addition to or
other than the expiration of the restricted period, including the satisfaction
of corporate or individual performance objectives, which may be applicable to
all or any portion of the Restricted Stock in accordance with subsection
(h) below. Restricted Stock may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board with respect to
such Restricted Stock.

A-7



--------------------------------------------------------------------------------



 



     (c)  RESTRICTED STOCK CERTIFICATES

     The Corporation shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Corporation shall hold such certificates
for the Grantee’s benefit until such time as the Restricted Stock is forfeited
to the Corporation or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.

     (d)  RIGHTS OF HOLDERS OF RESTRICTED STOCK

     Unless the Board otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Board may
provide that any dividends paid on Restricted Stock must be reinvested in shares
of Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

     (e)  TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP

     Unless the Board otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
employment or other relationship with the Corporation or a Subsidiary, any
Restricted Stock held by such Grantee that have not vested, or with respect to
which all applicable restrictions and conditions have not lapsed, shall
immediately be deemed forfeited. Upon forfeiture of Restricted Stock, the
Grantee shall have no further rights with respect to such Award, including but
not limited to any right to vote Restricted Stock or any right to receive
dividends with respect to shares of Restricted Stock.

     (f)  PURCHASE OF RESTRICTED STOCK

     The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Corporation at a purchase price (the
“Purchase Price”) equal to the greater of (i) the aggregate par value of the
shares of Stock represented by such Restricted Stock or (ii) the Purchase Price,
if any, specified in the Award Agreement relating to such Restricted Stock. The
Purchase Price shall be payable in a form determined by the Board and set forth
in the Award Agreement.

     (g)  DELIVERY OF STOCK

     Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Board, the restrictions
applicable to shares of Restricted Stock shall lapse, and, unless otherwise
provided in the Award Agreement, a stock certificate for such shares shall be
delivered, free of all such restrictions, to the Grantee or the Grantee’s
beneficiary or estate, as the case may be.

A-8



--------------------------------------------------------------------------------



 



     (h)  PERFORMANCE CRITERIA

            To the extent that the Committee determines that an Award of
Restricted Stock shall meet the requirements of Code section 162(m) and the
regulations thereunder for qualifying as performance-based compensation, one or
more of the following business criteria for the Corporation, on a consolidated
basis, and/or specified subsidiaries or business units of the Corporation
(except with respect to the total stockholder return and earnings per share
criteria), shall be used exclusively by the Committee in establishing
performance goals for Restricted Stock Awards: (1) total stockholder return;
(2) such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index such as, but not limited to, the Standard &
Poor’s 500 Stock Index; (3) net income; (4) pretax earnings; (5) earnings before
interest expense, taxes, depreciation and amortization; (6) pretax operating
earnings after interest expense and before bonuses, service fees, and
extraordinary or special items; (7) operating margin; (8) earnings per share;
(9) return on equity; (10) return on capital; (11) return on investment;
(12) operating earnings; (13) working capital; (14) ratio of debt to
stockholders’ equity and (15) revenue.

14. USE OF PROCEEDS

               The proceeds received by the Corporation from the sale of Stock
under the Plan shall constitute general funds of the Corporation.

15. PARACHUTE LIMITATIONS

               Notwithstanding any other provision of this Plan or of any other
agreement, contract or understanding heretofore or hereafter entered into by the
Grantee with the Corporation, except an agreement, contract or understanding
hereafter entered into that expressly modifies or excludes application of this
paragraph (an “Other Agreement”), and notwithstanding any formal or informal
plan or other arrangement for the direct or indirect provision of compensation
to the Grantee (including groups or classes of participants or beneficiaries of
which the Grantee is a member), whether or not such compensation is deferred, is
in cash, or is in the form of a benefit to or for the Grantee (a “Benefit
Arrangement”), if the Grantee is a “disqualified individual,” as defined in
Section 280G(c) of the Code, any Award held by that Grantee and any right to
receive any payment or other benefit under this Plan shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment or benefit, taking into account all other rights, payments or benefits
to or for the Grantee under this Plan, all Other Agreements and all Benefit
Arrangements, would cause any payment or benefit to the Grantee under this Plan
to be considered a “parachute payment” within the meaning of Section 280G(b)(2)
of the Code as then in effect (a “Parachute Payment”) and (ii) if, as a result
of receiving a Parachute Payment, the aggregate after-tax amounts received by
the Grantee from the Corporation under this Plan, all Other Agreements and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by him without causing any such payment or benefit to be considered
a Parachute Payment. In the event that the receipt of any such right to
exercise, vesting, payment or benefit under this Plan, in conjunction with all
other rights, payments or benefits to or for the Grantee under any Other
Agreement or any Benefit Arrangement would cause the Grantee to be considered to
have received a Parachute Payment under this Plan that would have the effect of
decreasing the after-tax amount received by the

A-9



--------------------------------------------------------------------------------



 



Grantee as described in clause (ii) of the preceding sentence, then the Grantee
shall have the right, in the Grantee’s sole discretion, to designate those
rights, payments or benefits under this Plan, any Other Agreements and any
Benefit Arrangements that should be reduced or eliminated so as to avoid having
the payment or benefit to the Grantee under this Plan be deemed to be a
Parachute Payment.

16. REQUIREMENTS OF LAW

               The Corporation shall not be required to sell or issue any shares
of Stock under any Award if the sale or issuance of such shares would constitute
a violation by the Grantee, the individual exercising the Award or the
Corporation of any provisions of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. If at any time the Corporation shall determine, in its discretion,
that the listing, registration or qualification of any shares subject to the
Award upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory or self-regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares, the Award may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Corporation,
and any delay caused thereby shall in no way affect the date of termination of
the Award. Specifically in connection with the Securities Act, upon the exercise
of any Award, unless a registration statement under the Securities Act is in
effect with respect to the shares of Stock covered thereby, the Corporation
shall not be required to sell or issue such shares unless the Board has received
evidence satisfactory to it that the holder of such Award may acquire such
shares pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding and
conclusive. The Corporation may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act. The Corporation
shall not be obligated to take any affirmative action in order to cause the
exercisability or vesting of an Award or to cause the exercise of an Award or
the issuance of shares pursuant thereto to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Award shall not be exercisable unless and until the shares
of Stock covered by such Award are registered or are subject to an available
exemption from registration, the exercise of such Award (under circumstances in
which the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

17. AMENDMENT AND TERMINATION OF THE PLAN

               The Board may, at any time and from time to time, amend, suspend
or terminate the Plan as to any shares of Stock as to which Awards have not been
granted. The Corporation may retain the right in an Award Agreement to convert
an ISO into an NSO. The Corporation may also retain the right in an Award
Agreement to cause a forfeiture of the shares of Stock or gain realized by a
holder of an Award (a) if the holder violates any agreement covering
non-competition with the Corporation or any Subsidiary or nondisclosure of
confidential information of the Corporation or any Subsidiary, (b) if the
holder’s employment is terminated for cause or (c) if the Board determines that
the holder committed acts or omissions which would have been the basis for a
termination of holder’s employment for cause had such acts or omissions been

A-10



--------------------------------------------------------------------------------



 



discovered prior to termination of holder’s employment. Furthermore, the
Corporation may, in the Award Agreement, retain the right to annul the grant of
an Award, if the holder of such grant was an employee of the Corporation or a
Subsidiary and the holder’s employment is terminated for cause, as defined in
the applicable Award Agreement. Except as permitted under this section 17 or
section 18 hereof, no amendment, suspension or termination of the Plan shall,
without the consent of the holder of the Award, alter or impair rights or
obligations under any Award theretofore granted under the Plan.

18. EFFECT OF CHANGES IN CAPITALIZATION

     (a)  CHANGES IN STOCK

               If the number of outstanding shares of Stock is increased or
decreased or the shares of Stock are changed into or exchanged for a different
number or kind of shares or other securities of the Corporation on account of
any recapitalization, reclassification, stock split-up, combination of shares,
exchange of shares, stock dividend or other distribution payable in capital
stock, or other increase or decrease in such shares effected without receipt of
consideration by the Corporation, occurring after the effective date of the
Plan, the number and kind of shares for the acquisition of which Awards may be
granted under the Plan, and the limitations on the maximum number of shares
subject to Awards that can be granted to any individual under the Plan as set
forth in section 6(b) hereof, shall be adjusted proportionately and accordingly
by the Corporation. In addition, the number and kind of shares for which Options
are outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the holder of the Option immediately following such
event shall, to the extent practicable, be the same as immediately before such
event. Any such adjustment in outstanding Options shall not change the aggregate
Option Price payable with respect to shares that are subject to the unexercised
portion of the Option outstanding but shall include a corresponding
proportionate adjustment in the Option Price per share.

     (b)  REORGANIZATION IN WHICH THE CORPORATION IS THE SURVIVING CORPORATION

               Subject to subsection (c)(iv) hereof, if the Corporation shall be
the surviving corporation in any reorganization, merger or consolidation of the
Corporation with one or more other corporations, any Award theretofore granted
pursuant to the Plan shall pertain to and apply to the securities to which a
holder of the number of shares of Stock subject to such Award would have been
entitled immediately following such reorganization, merger or consolidation,
with, in the case of an Option, a corresponding proportionate adjustment of the
Option Price per share so that the aggregate Option Price thereafter shall be
the same as the aggregate Option Price of the shares remaining subject to the
Option immediately prior to such reorganization, merger or consolidation. In the
event of any distribution to the Corporation’s stockholders of securities of any
other entity or other assets (other than dividends payable in cash or stock of
the Corporation) without receipt of consideration by the Corporation, the
Corporation may, in such manner as the Corporation deems appropriate, adjust
(i) the number and kind of shares subject to the outstanding Awards and/or
(ii) the exercise price of outstanding Options to reflect such distribution.

A-11



--------------------------------------------------------------------------------



 



     (c)  DISSOLUTION, LIQUIDATION, SALE OF ASSETS, REORGANIZATION IN WHICH THE
CORPORATION IS NOT
            THE SURVIVING CORPORATION, ETC.

All Options outstanding hereunder shall terminate and all outstanding shares of
Restricted Stock shall be deemed to have vested: (i) upon the dissolution or
liquidation of the Corporation, (ii) upon a merger, consolidation or
reorganization of the Corporation with one or more other corporations in which
the Corporation is not the surviving corporation, (iii) upon a sale of
substantially all of the assets of the Corporation to another person or entity
or (iv) upon a merger, consolidation or reorganization (or other transaction if
so determined by the Board in its sole discretion) in which the Corporation is
the surviving corporation, that is approved by the Board and that results in any
person or entity (other than persons who are holders of Stock of the Corporation
at the time the Plan is approved by the stockholders and other than an
Affiliate) owning 80 percent or more of the combined voting power of all classes
of stock of the Corporation, except to the extent provision is made in writing
in connection with any such transaction covered by clauses (i) through (iv) for
the assumption of such Awards theretofore granted, or for the substitution for
such Awards of new options or restricted stock covering the stock of a successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and exercise prices, in which event the Awards
theretofore granted shall continue in the manner and under the terms so
provided. In the event of any such termination of the Options, each individual
holding an Option shall have the right (subject to the general limitations on
exercise set forth in section 10(b) above), during such period occurring before
such termination as the Board in its sole discretion shall determine and
designate, and in any event immediately before the occurrence of such
termination, to exercise such Option in whole or in part, to the extent that
such Option was otherwise exercisable at the time such termination occurs,
except that, by inclusion of appropriate language in an Option Agreement, the
Board may provide that the Option may be exercised before termination without
regard to any installment limitation or other condition on exercise imposed
pursuant to section 10(b) above. The Corporation shall send written notice of a
transaction or event that will result in such a termination to all individuals
who hold Awards not later than the time at which the Corporation gives notice
thereof to its stockholders.

     (d)  ADJUSTMENTS

               Adjustments under this section 18 related to stock or securities
of the Corporation shall be made by the Board, whose determination in that
respect shall be final, binding and conclusive. No fractional shares of Stock or
units of other securities shall be issued pursuant to any such adjustment, and
any fractions resulting from any such adjustment shall be eliminated in each
case by rounding downward to the nearest whole share or unit.

     (e)  NO LIMITATIONS ON CORPORATION

               The grant of an Award pursuant to the Plan shall not affect or
limit in any way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, consolidate, dissolve or liquidate, or to sell or
transfer all or any part of its business or assets.

A-12



--------------------------------------------------------------------------------



 



19. DISCLAIMER OF RIGHTS

               No provision in the Plan or in any Award granted or Award
Agreement entered into pursuant to the Plan shall be construed to confer upon
any individual the right to remain in the employ or service of or to maintain a
relationship with the Corporation or any Subsidiary, or to interfere in any way
with any contractual or other right or authority of the Corporation or any
Subsidiary either to increase or decrease the compensation or other payments to
any individual at any time, or to terminate any employment or other relationship
between any individual and the Corporation or any Subsidiary. The obligation of
the Corporation to pay any benefits pursuant to this Plan shall be interpreted
as a contractual obligation to pay only those amounts described herein, in the
manner and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Corporation to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
participant or beneficiary under the terms of the Plan.

20. NONEXCLUSIVITY OF THE PLAN

               Neither the adoption of the Plan nor the submission of the Plan
to the stockholders of the Corporation for approval shall be construed as
creating any limitations upon the right and authority of the Board to adopt such
other incentive compensation arrangements (which arrangements may be applicable
either generally to a class or classes of individuals or specifically to a
particular individual or particular individuals) as the Board in its discretion
determines desirable, including, without limitation, the granting of stock
options otherwise than under the Plan.

21. CAPTIONS

               The use of captions in this Plan or any Award Agreement is for
the convenience of reference only and shall not affect the meaning of any
provision of the Plan or such Award Agreement.

22. WITHHOLDING TAXES

               The Corporation shall have the right to deduct from payments of
any kind otherwise due to a Grantee any Federal, state or local taxes of any
kind required by law to be withheld with respect to the vesting of or other
lapse of restrictions applicable to Restricted Stock or upon the issuance of any
shares of Stock upon the exercise of an Option. At the time of such vesting,
lapse, or exercise, the Grantee shall pay to the Corporation, any amount that
the Corporation may reasonably determine to be necessary to satisfy such
withholding obligation. Subject to the prior approval of the Corporation, which
may be withheld by the Corporation, as the case may be, in its sole discretion,
the Grantee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Corporation to withhold shares of Stock otherwise issuable to the
Grantee or (ii) by delivering to the Corporation shares of Stock already owned
by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate fair market value equal to such withholding obligations. The fair
market value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Corporation as of the date that the amount of tax to
be withheld is to be determined. A Grantee who has made an election pursuant to
this

A-13



--------------------------------------------------------------------------------



 



Section 22 may satisfy his or her withholding obligation only with shares of
Stock that are not subject to any repurchase, forfeiture, unfulfilled vesting,
or other similar requirements.

23. OTHER PROVISIONS

               Each Award granted under the Plan may be subject to, and the
Award Agreement relating to such Award may contain, such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion. Notwithstanding the foregoing, each ISO granted under the
Plan shall include those terms and conditions that are necessary to qualify the
ISO as an “incentive stock option” within the meaning of Section 422 of the Code
or the regulations thereunder and shall not include any terms or conditions that
are inconsistent therewith.

24. NUMBER AND GENDER

               With respect to words used in this Plan, the singular form shall
include the plural form, the masculine gender shall include the feminine gender,
etc., as the context requires.

25. SEVERABILITY

               If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

26. GOVERNING LAW

               The validity and construction of this Plan and the instruments
evidencing the Awards granted hereunder shall be governed by the laws of the
State of Delaware (excluding its choice of law rules).

A-14